REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 11
           The prior art of record neither anticipates nor renders obvious the combination of: sending to a user an input form comprising an input element for a respective intent weight for each of a plurality of features, the plurality of features representing purchasing criteria that are common to each item in a category of items; receiving from the user the respective intent weights for the plurality of features, each of the respective intent weights representing a level of importance of a different feature of the plurality of features to the user; selecting one or more first items from among a plurality of items in the category of items based at least in part on: (a) the respective intent weights for the plurality of features for the user, and (b) sentiment data comprising a respective sentiment score for each respective feature for each of the plurality of items, the respective sentiment scores for the plurality of features for each of the plurality of items being derived from user-generated post-purchase content about the plurality of items; displaying the one or more first items to the user in a graphical user interface in real-time after receiving the respective intent weights; and updating the graphical user interface in an interactive sequence based on a selection received from the user of one of the one or more first items. 

                                                 Regarding claim 1
 	Claim 1 is parallel in subject matter to the feature noted above with respect to claim 11 and is allowable for reasons similar to those provided for claim 11.  

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US 20170124575 to Clark et al. discloses analyzing sentiment in product reviews. A processor uses natural language processing to ingest product reviews for a plurality of products. Each of the products embodies a specific form for each of the plurality of product features. The processor analyzes the ingested product reviews for sentiments associated with the specific forms. The processor generates a sentiment score for each product feature based on the analysis. The processor ranks the plurality of product features based on the sentiment scores.
In some embodiments of the present disclosure, an emphasis may be put on the concept of using sentiment found in product reviews in order to inform prospective purchasers which features are important to consider when buying a particular product or type of product. In determining the relative importance of a feature based on product reviews, factors to consider may include the number/proportion of reviews that mention that feature, whether a sentiment is associated with the feature in the reviews where it is mentioned, and the strength of the expressed sentiment. In evaluating sentiment strength, it may not matter, in some embodiments, whether a sentiment is strongly positive or strongly negative, rather the point may be that stronger sentiment is a sign of more importance for the corresponding product feature. 
 
(II) US 20080249764 to Huang et al. discloses a sentiment classifier. In one implementation, a system applies both full text and complex feature analyses to sentences of a product review. Each analysis is weighted prior to linear combination into a final sentiment prediction. A full text model and a complex features model can be trained separately offline to support online full text analysis and complex features analysis. Complex features include opinion indicators, negation patterns, sentiment-specific sections of the product review, user ratings, sequence of text chunks, and sentence types and lengths. A Conditional Random Field (CRF) framework provides enhanced sentiment classification for each segment of a complex sentence to enhance sentiment prediction.
In one implementation, the full text model 206 and the complex features model 208 that make up the SSC models 318 are Naive Bayesian (NB) models, which will be explained in greater detail further below. The full text analyzer 218 and the complex features analyzer 220 use the SSC models 318 to predict a sentiment category, inputting tokens, which can be a single word, a word N-gram, a rating score, a section identifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625